In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00214-CV


                        KYLE ANDERSON, M.D., PETITIONER

                                            V.

 SUZANNE STINIKER, AS ADMINISTRATOR OF THE ESTATE OF MIKEL STONE
AND AS GUARDIAN OF THE PERSON AND ESTATE OF WHITLEY TAYLOR STONE,
                AND EREK MIKEL STONE, RESPONDENTS

                           On Appeal from the 72nd District Court
                                   Lubbock County, Texas
          Trial Court No. 2015-517,304, Honorable Ruben Gonzales Reyes, Presiding

                                     June 15, 2016

         ORDER GRANTING PETITION FOR PERMISSIVE APPEAL
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Pending before this court is the Application for Interlocutory Appeal filed by

Petitioner, Kyle Anderson, M.D.          Respondents, Suzanne Stiniker, acting as

administrator of the estate of Mikel Stone and as guardian of the person and estate of

Whitley Taylor Stone, and Erek Mikel Stone, do not oppose the petition.             Having

considered the application, we grant the relief requested.
       On May 19, 2016, the trial court signed an order denying Anderson’s motion for

partial summary judgment. Anderson contends that in doing so the trial court decided,

as a matter of first impression, a controlling question of law concerning whether an

independent contractor who provides emergency care to patients in a hospital owned or

operated by a local governmental unit is a “public servant” under the damages cap

found in section 108.002 of the Texas Civil Practice and Remedies Code.


       On May 20, 2016, the trial court signed an order permitting interlocutory appeal

and staying all proceedings in order that the trial court’s decision might be reviewed.

See TEX. CIV. PRAC. & REM. CODE § 51.014(d) (West Supp. 2015); TEX. R. CIV. P. 168.

Anderson timely filed a petition for permissive appeal on May 31, 2016. See TEX. CIV.

PRAC. & REM. CODE § 51.014(f) (West Supp. 2015); TEX. R. APP. P. 28.3(a), (c). Stiniker

and Stone do not oppose the relief requested.


       We find that the order Anderson seeks to appeal does involve a controlling

question of law as to which there is a substantial ground for difference of opinion and

that immediate appeal from the order may materially advance the ultimate termination of

the litigation.   See TEX. CIV. PRAC. & REM. CODE § 51.014(d) (West Supp. 2015).

Accordingly, we grant Anderson’s petition for permissive appeal of the trial court’s order

of May 19, 2016.


       Notice of appeal is deemed to have been filed as of the date of this order. TEX.

R. APP. P. 28.3(k). The trial court clerk’s record and the court reporter’s record are due

on or before June 27, 2016. TEX. R. APP. P. 28.3(k), 35.1(b). Anderson’s brief will be

due twenty days after the appellate record is filed, and Stiniker and Stone’s brief will be


                                            2
due twenty days after Anderson’s brief is filed. TEX. R. APP. P. 28.3(k); 38.6(a), (b). The

clerk of this court shall file a copy of this order with the trial court clerk. TEX. R. APP. P.

28.3(k).


       It is so ordered.


                                                          Per Curiam




                                              3